DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Claims 1-20 were previously pending. Claims 1, 2, 8, 9, 15, 16 are amended. Claims 1-20 are currently pending.
 
Priority
Instant Application 16/802,233 is a continuation of Parent Application No. 15/656,968 filed on Jul. 21, 2017, which is a continuation-in-part of Application 15/416,642, filed on Jan. 26, 2017, which depends on provisional application 62/288,101, filed on Jan. 28, 2016.  The concepts of “a plurality of credit wait policy mapping tables”, and “using a virtual lane to determine a credit wait policy from a credit wait policy mapping table”, are described only in parent application 15/656,968, and is not described in Application 15/416,642.  As such, the effective filing date for concepts relating to “credit wait policy mapping tables” will be understood to be Jul. 21, 2017.


Response to Arguments

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 9-10 of applicants remarks:
Applicant respectfully submits that the VL credit registers in Gil are not associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in the one or more arrays of credit wait policies comprise different wait policies associated with each virtual lane supported by the plurality of switch ports and the determination is not based on the credit wait policies associated with the packet received at the virtual lane. As such, the VL credit registers in Gil cannot be said to teach or disclose the recited credit wait policy mapping tables feature of Claim 1. That is, the credit registers of Gil are simple count tracking registers that are the same for all VLs and keep a record of the credits that are available to each VL and are not associated with an array of credit wait policies having values comprising different wait policies associated with each virtual lane supported by the plurality of switch ports. In Gil, the same wait policy is used for the credit registers (i.e., whether or not to drop the packet based on the amount of available credits) and, thus, the determination is the same at each VL, such that Gil necessarily cannot be selecting from credit wait policies that are different at different VLs. As noted by the Examiner during the interview, all of the credit registers of Gil are the same. In contrast, as discussed within the Specification (and without limitation), in an embodiment:

The wait policies 1701-1714 can be standard or customized wait polices. Examples of wait policies include, but are not limited to, a wait policy that drops a packet in queue if credit is not immediately available, a wait policy that handles a packet according to legacy InfiniBand specification policies (wait policies and timeout parameters), and wait policies that are similar to InfiniBand specification with policies, but that specify that new packets are dropped whenever current local output queue fill level would lead to use of input queuing for any ingress port at the switch. (Paragraph [000333] of the Specification as filed)



As indicated in the prior office action, Gil discloses that each link (i.e. port), supports up to 16 virtual lanes, where each virtual lane is associated with a number of credits, and wherein VL credit registers effectively keep a record of the credits available to each VL.  Each VL credit register is unique to a particular virtual lane, and analogous to a particular wait policy of the array of credit wait policies, where the particular VL credit register value is used to determine if a packet is forwarded or dropped.  As such, the grouping of the 16 VL credit registers is analogous to an array of credit wait policies, and each individual VL credit register is analogous to a particular array value of the array of credit wait policies.  As indicated in the interview held on 11/03/2021, “credit wait policies” are not specifically defined.  The VL credit registers for the 16 virtual lanes 

Applicant further argues on pages 10 of applicants remarks:
In Gil, the packets are accepted or dropped based only on a credit count. While Gil has multiple credit policies (i.e., a credit policy at each of multiple input ports), all the credit policies at are the same. That is, the credit policy at each input port is the same as the credit policy at every other input port, and corresponding VLs.

Examiner notes that the claimed invention never specifically requires that each set of credit wait policies at each port are unique and independent of the credit wait policies of another port.  For example, the claim requires that at a switch, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch.  While the claim requires each port having an associated credit wait policy mapping tables, there is no indication that each port has their own set of specific and unique credit wait policies, and that potentially, each port could have a copy of the same set of credit wait policy mapping tables.  Examiner notes that since each VL credit register is unique associated with a particular VL of a specific port, the 
Based on the response to arguments provided above, the examiner maintains that the prior art continues to teach on the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,400,590 B1 to Rygh et al. (hereinafter “Rygh”) in view of US Patent NO. 6,922,749 B1 to Gil et al. (hereinafter “Gil”)

Regarding Claim 1, Rygh teaches A method for supporting aggressive credit waiting in a high performance computing environment, comprising: (Figure 1)
providing, at one or more computers, including one or more microprocessors (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded switches (plurality of switches) and routers.  Figure 10 and Column 7 lines 65-67 and Column 8 lines 1-33, further discloses a switch within the Infiniband fabric comprising multiple ports (i.e. plurality of switch ports), where each port is attached to a corresponding Infiniband duplex link (plurality of links), and each link can be subdivided into a maximum of sixteen virtual lanes (plurality of virtual lanes) to provide logically separate channels that are multiplexed onto a single logical link)
receiving, at a first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link) 
Rygh does not explicitly teach providing at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in one or more array of credit wait policies comprises different wait policies associated with each virtual lane supported by the plurality of switch ports; determining, based upon the packet being received on the virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Figure 3 and Column 5 lines 39-64, each link supports up to 16 different virtual lanes in the same direction (input or output).  Typically, each VL on a link is given a number of credits. Column 6 lines 18-28, further discloses VL credit registers that effectively keep a record of the credits available to each VL (i.e. each record for each VL is indicative of a credit wait policy (i.e. array value of an array of credit wait policies). Keeping a record of the credits available for each VL is analogous to a credit wait policy mapping table comprising a plurality of credit wait policies). Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rygh to include the above limitations as suggested by Gil, in order to allow for a multi-processor computing system to efficiently communicate with one another as indicated in Column 2 lines 51-60 of Gil.

Regarding Claim 2, Rygh/Gil teaches The method of claim 1, wherein Rygh/Gil further teaches a credit wait policy mapping table provided at the first switch port comprises a plurality of credit wait policies of the one or more arrays of credit wait policies, and wherein determining one of the credit wait policies comprises determining one of the credit wait policies that is indexed via a service level of the received packet and a remote port to which the received packet is addressed.  Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Rygh/Gil teaches The method of claim 2, wherein Gil further teaches each of the plurality of credit wait policies of the credit wait policy mapping table are mapped to a virtual lane of the plurality of virtual lanes supported on the link. (Column 6 lines 18-28, further discloses VL credit registers that effectively keep a record of the credits available to each VL (i.e. each record for each VL is indicative of a credit wait policy. Keeping a record of the credits available for each VL is analogous to a credit wait policy mapping table comprising a plurality of credit wait policies)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

 The method of claim 3, wherein Gil further teaches determining the credit wait policy to apply to the received packet comprises: looking up, in the credit wait policy mapping table, a credit wait policy of the plurality of wait policies based upon the first virtual lane on which the packet was received on. (Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is forwarded to the request manager, and if not, the packet is dropped (i.e. applying the credit wait policy)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Rygh/Gil teaches The method of claim 4, further comprising: Rygh further teaches determining an egress port of the switch for the packet, wherein the egress port is associated with an output buffer. (Figure 11 and Column 10 lines 27-44, discloses using the DLID to lookup in a routing table (i.e. forwarding table) to obtain a port number. Column 10, lines 57-64, discloses port 81 forwarding the packet to the output buffers of all other ports (i.e. egress ports) on the switch and transmitting an output buffer select message to the specified destination port 

Regarding Claim 6, Rygh/Gil teaches The method of claim 5, further comprising: Gil further teaches determining an amount of space available at the output buffer; and upon determining the amount of space at the output buffer is insufficient for the received packet, and based upon the determined credit wait policy, dropping the received packet. (Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port (i.e. amount of space available)) and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is forwarded to the request manager, and if not, the packet is dropped (i.e. dropping the 

Regarding Claim 7, Rygh/Gil teaches The method of claim 5, further comprising: Gil further teaches determining an amount of space available at the output buffer; and upon determining the amount of space at the output buffer is insufficient for the received packet, and based upon the determined credit wait policy, holding the packet at the input buffer until sufficient space is clear at the output buffer. (Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port (i.e. amount of space available)) and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. determining a credit wait policy based upon the packet being received on the first virtual lane) for the packet’s VL from the VL credit register space to see if sufficient credits existed on the link to receive the packet.  If so, the packet is forwarded to the request manager, and if not, the packet is dropped.  Column 4 lines 

Regarding Claim 8, Rygh teaches A system for supporting aggressive credit waiting in a high performance computing environment, the system comprising: (Figure 1)
a computer environment comprising: (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded switches (plurality of switches) and routers.  Figure 10 and Column 7 lines 65-67 and Column 8 lines 1-33, further discloses a switch within the Infiniband fabric comprising multiple ports (i.e. plurality of switch ports), where each port is attached to a corresponding Infiniband duplex link (plurality of links), and each link can be subdivided into a maximum of sixteen virtual lanes (plurality of virtual lanes) to provide logically separate channels that are multiplexed onto a single logical link)
wherein the computer environment is configured to perform the steps comprising: receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane support on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link)
Rygh does not explicitly teach wherein the computer environment is configured to perform the steps comprising: providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in one or more array of credit wait policies comprises different wait policies associated with each virtual lane supported by the plurality of switch ports; determining, based upon the packet being received on the virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rygh to include the above limitations as suggested by Gil, in order to allow for a multi-processor computing system to efficiently communicate with one another as indicated in Column 2 lines 51-60 of Gil.

Claims 9-14 are rejected for having the same limitations as Claims 2-7, except the claims are in system format.

Regarding Claim 15, Rygh teaches A non-transitory machine readable medium, including instructions stored thereon for supporting aggressive credit waiting in a high performance computing environment, which when read and executed by one or more computers caused the one or more computers to perform steps comprising:  (Figure 1, illustrates processing nodes with processor and memory)
providing, at one or more computers, including one or more microprocessors, (Column 3 lines 38-55, discloses Infiniband architecture defining a system area network for connecting multiple independent processor platforms)
a network fabric, the network fabric comprising a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; (Column 4 lines 13-31 and Figure 1, illustrates an Infiniband Architecture System area network, made up of cascaded switches (plurality of switches) and routers.  Figure 10 and Column 7 lines 65-67 and Column 8 lines 1-33, further discloses a switch within the Infiniband fabric comprising multiple ports (i.e. plurality of switch ports), where each port is attached to a corresponding Infiniband duplex link (plurality of links), and each link can be subdivided into a maximum of sixteen virtual lanes (plurality of virtual lanes) to provide logically separate channels that are multiplexed onto a single logical link)
receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane support on the link, wherein the first switch port is associated with an ingress buffer; (Column 2 lines 24-27, further discloses an Infiniband device can have an input port (first switch port) for receiving a packet and a plurality of output ports for transmitting a data packet. Column 9 lines 23-30, discloses an each port on a switch is provided with an input buffer receiving data arriving at the port over its respective link, and each input buffer is divided into sections corresponding to the virtual lanes on the associated link)

Rygh does not explicitly teach providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch; the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in one or more array of credit wait policies comprises different wait policies associated with each virtual lane supported by the plurality of switch ports; determining, based upon the packet being received on the virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet.
However, in a similar field of endeavor, Gil discloses in Column 5 lines 1-38, an arbiter within a switch that determines whether a grant should be provided to each incoming packet based on a number of factors, including whether or not sufficient bandwidth resources currently exist at the output port and output link to which each packet is directed, whether or not sufficient bandwidth resources currently exist at the switching core to handle the switching of the next packet, the relative priority of each packet, as based upon the source/destination of each packet and/or the packet type of each packet. Figure 3 and Column 5 lines 39-64, each link supports up to 16 different virtual lanes in the same direction (input or output).  Typically, each VL on a link is given a number of credits. Column 6 lines 18-28, further discloses VL credit registers that effectively keep a record of the credits available to each VL (i.e. each record for each VL is indicative of a credit wait policy (i.e. array value of an array of credit wait policies). Keeping a record of the credits available for each VL is analogous to a credit wait policy mapping table comprising a plurality of credit wait policies). Column 6 lines 39-52, further discloses an input policing unit determines from the parallel stream of bytes that it is receiving from the port input, where packets start and end, the VL the packet belongs to, and the size of the packet.  Based upon the size of the packet and the VL to which the packet belongs to, the input policing unit can check the credit count (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Rygh to include the above limitations as suggested by Gil, in order to allow for a multi-processor computing system to efficiently communicate with one another as indicated in Column 2 lines 51-60 of Gil.

Claims 16-20 are rejected for having the same limitations as Claims 2-6, except the claims are in non-transitory machine readable medium format.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.